Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on September 28, 2021 has been entered.
Status of Claims
2.	Claims 1-4 are currently under examination wherein claim 1 has been amended in applicant’s amendment filed on September 28, 2021. Claim 4 has been canceled by the applicant in the same amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over WO (2016098917 A1). Because WO (2016098917 A1) is in Korean, its patent family .
	With respect to claims 1-4, Joo et al. (‘425 A1) discloses a grain-oriented electrical steel sheet comprising by weight about 0.005-0.500% Y, about 1-7% Si, about 0.01-0.50% Mn, about 0.005% or less C (excluding 0%), about 0.005% or less Al (excluding 0%), about 0.0055% or less N (excluding 0%), about 0.0055% or less S (excluding 0%) and a balance of Fe and inevitable impurities (e.g. less than 0.2% P) (Abstract, paragraphs [0004] and [0005]). The elemental content ranges disclosed by Joo et al. (‘425 A1) overlap the claimed ranges respectively. A prima facie case of obviousness exists. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the claimed ranges within the disclosed ranges of Joo et al. (‘425 A1) with an expectation of success because Joo et al. (‘425 A1) discloses the same utility over the entire disclosed ranges. Joo et al. (‘425 A1) further discloses that precipitates/inclusions such as a nitride and an oxide would be included in the steel (paragraphs [0034] and [0038]) without specifying the number of pieces of inclusions as claimed. However, it has been well held where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), MPEP 2112.01 [R-3] I. In the instant case, the claimed and Joo et al. (‘425 A1)’s steel sheets are identical or substantially identical in composition as discussed above, therefore a prima facie case of obviousness exists. 
Response to Arguments
4.	The applicant’s arguments filed on September 28, 2021 have been fully considered but they are not persuasive.	
The applicant argues that Joo et al. (‘425 A1) does not teach at least the same process as the instant application. In response, the examiner notes that the application of MPEP 2112.01 [R-3] I does not require that the claimed and prior art's processes are identical or substantially identical as long as the claimed and Joo et al. (‘425 A1)'s grain-oriented electrical steel sheets are identical or substantially identical in composition. The application of MPEP 2112.01 [R-3] I as the ground of rejection of the claimed number of pieces of inclusions as stated in the final rejection dated July 29, 2021 is proper and therefore maintained above. Furthermore, applicant’s position is stated by way of argument alone and therefore not considered to be of probative value. Evidence of non-obviousness such as criticality of ranges or unexpected results may be appropriate for a declaration under 37 CFR 1.132.  See MPEP section 716.02. To establish unexpected results over a claimed range (e.g. the heating step oxygen partial pressure range or soaking step oxygen partial pressure range), applicants should compare a sufficient number of tests both inside and outside the claimed range while maintaining all the other parameters the same in all the tests to show the criticality of the claimed range. See MPEP 716.02(d) [R-2] II.


Conclusions
5.	This Office action is made non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Weiping Zhu/
Primary Examiner, Art Unit 1733

1/5/2022